Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I in the reply filed on December 2, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fonger et al. (US 2017/0319233) in view of Kassab et al. (US 8,075,532).
Regarding Claim 1, Fonger discloses:
A medical probe, comprising: 
a shaft (20) configured for insertion through a cut in a body of a patient (see Paragraph 0046 indicating that the shaft 20 is sized to fit in a small incision), wherein the shaft comprises a working vacuum channel running therethrough (see Paragraph 0047 indicating that 20 defines a lumen with one or more channels; in some cases there 
a camera (41), which is fitted at a distal end of the shaft and is configured to provide images of a target tissue site in the body (see Paragraph 0060 indicating that the camera is at the distal end and oriented to view elements distal to the device); and 
an inflatable balloon (42), which is configured to stabilize the distal end of the shaft (Paragraph 0052 indicating that the balloon stabilizes the head), wherein the inflatable balloon is located proximally to the camera so as not to obstruct the images of the target tissue site (shown throughout the figures, but in Fig. 4, for example, balloon 42 is proximal to the camera 41).
Fonger does not explicitly disclose a hollow cutting tool for insertion over a guidewire in the working vacuum channel of the shaft, wherein the hollow cutting tool is configured to pierce the target tissue site under guidance of images taken by the camera.  Kassab teaches using a needle and guidewire inserted through a suction lumen to access the pericardial space (see Col 6 Lines 15-27).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fonger’s assembly to include Kassab’s needle/guidewire.  Such a modification provides a well-known means for accessing the pericardium space.  Fonger’s device includes several embodiments with various lumens, and the camera allows for visualization of the piercing to ensure proper placement of the guidewire (see Fonger Paragraph 0009).

Claim 2, Fonger as modified further discloses wherein the target tissue site comprises a pericardium site (Fonger Paragraph 0009) and wherein the shaft is configured for insertion through a cut in a chest of the patient (Fonger Paragraph 0046).

Regarding Claim 3, Fonger as modified further discloses a second probe, which is configured to be inserted via the working vacuum channel for treating a target tissue location, wherein the camera is additionally configured to provide images of treatment by the second probe (see Fonger Paragraph 0009 indication that an EP ablation catheter is inserted through the channel and then visualized by the camera).

Regarding Claim 4, Fonger as modified further discloses wherein the second probe is also configured to serve as a deflectable guidewire for the medical probe (see Paragraph 0069 indicating that the instruments, here the ablation catheter, can have manual articulation and act as articulating and guidance means).

Regarding Claim 5, Fonger as modified further discloses wherein the second probe comprises an ablation catheter (Fonger Paragraph 0043 indicates that the second probe is an ablation catheter).

Regarding Claim 6, Fonger as modified further discloses wherein the inflatable balloon is configured to stabilize both the medical probe and the second probe (see 

Regarding Claim 7, Fonger as modified further discloses wherein the target tissue location comprises a myocardium location (see Fonger Paragraph 0009 indicating that the device is used with the myocardium).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Similar devices with balloons and tool guidance: Renaud (US 4,984,563) and Kellner (US 4,862,874).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795